Citation Nr: 0302829	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-43 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder 
characterized as degenerative arthritis of the left hip with 
hip replacement as secondary to the veteran's service-
connected lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945 and from September 1950 to July 1970.

The case initially came before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

In a decision in February 1998, the Board denied entitlement 
to an evaluation in excess of 40 percent for lumbar disc 
disease; denied the veteran's claim for degenerative joint 
disease, bilateral shoulders; and found that new and material 
evidence has not been received to reopen a claim of 
entitlement to direct service connection for a left hip 
condition, including degenerative arthritis, the claim was 
not reopened, and the appeal on that issue was denied on that 
basis only.

Also in the February 1998 decision, the Board remanded the 
issue shown on the front cover of this decision for reasons 
which will be repeated below as required.  The case has now 
been returned by the RO to the Board.  


REMAND

The Board discussed the substantive and procedural history 
with regard to the veteran's claim for service connection for 
a claimed left hip disorder in great detail in the February 
1998 decision.

In pertinent part, the Board noted that the veteran was 
claiming entitlement to secondary service connection for the 
left hip disorder; and that although this had been 
tangentially discussed by the RO, a final decision regarding 
a claim for secondary service connection on the basis of all 
of the evidence of record had never been rendered by the RO.  
The Board accordingly remanded the case for appropriate 
comprehensive consideration.  

The Board notes that the veteran has had a minimum of a 40 
percent rating for his lumbar disc disease since March 1987; 
and that clinical records in the file show that he has had 
other joint problems including both hips on a recurrent basis 
since then to present.  The essence of the current argument 
is that his low back problems have either caused or 
significantly contributed to his left hip impairment which 
has required a hip replacement.

In the prior remand, the Board had asked for records since 
1996 relating to the left hip, i.e., reflecting initial or at 
least earlier left hip problems prior to their being so 
significant as to require hip replacement.

After the Board's remand in February 1998, the RO asked the 
veteran for current record information and he responded that 
he had had complete hip and knee replacements at the VA 
Medical Center (MC) in Gainesville.  The RO obtained VA 
outpatient treatment records from Gainesville and 
Jacksonville, respectively dated in 1998 and 1999; issued a 
Statement of the Case which cited the law relating to well-
grounded claims but not including the specific provisions 
with regard to secondary service connection; concluded that 
there was no medical evidence of an associative relationship 
without a medical opinion to that effect; and returned the 
case to the Board.

Even under prior regulations, this abovecited action would be 
considered inadequate to address the pivotal issue at hand, 
namely whether there is a secondary relationship between the 
veteran's significant low back orthopedic problems and any 
left hip disorder.  The theories under which such a 
determination might be made would be either 38 C.F.R. § 3.310 
or pursuant to the tenets of Allen v. Brown, 7 Vet. App. 439 
(1995) which held that when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen at 448.

The absence of pursuit of the required actions alone would 
require a remand or other development if possible by the 
Board.  See also Stegall v. West, 11 Vet. App, 268 (1998).

Moreover, in the meantime, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Consequently, 
the case must be referred to the veteran or his 
representative for further argument as to not do so might 
prejudice the appellant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Accordingly, for reasons cited above including but not 
limited to the changes in the law brought about by the VCAA, 
and because the fault cannot be corrected by the development 
accomplishable at the Board, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, and VA O.G.C. Prec. Op. No. 
16-92 op. cit.   

The case is remanded for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any VA or 
private medical providers who have 
treated him for his left hip problems 
since his initial left hip symptoms, and 
for which records are not now in the 
file.  After securing appropriate current 
release(s), the RO should obtain such 
records and associate them with the 
claims file.  If further private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  In that regard, 
comprehensive clarification should be 
undertaken by the RO with the veteran and 
his representative as to whether VA or 
the veteran is responsible for securing 
evidence pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This 
must be documented in the file.

In any event, the veteran is free to 
furnish additional evidence and argument 
while the case is in remand status.  
Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist to determine the current 
status of his left hip disability.  The 
examiner(s) should be provided with the 
complete evidentiary file, including any 
evidence obtained pursuant to (1) above; 
and should be asked to specifically 
address (a) what is the causal or 
contributory relationship between the 
veteran's service-connected low back 
disability and his left hip problems; (b) 
what impaction, aggravation or other 
interaction has taken place, if any, 
between the left hip disability and the 
low back problems, from the time of the 
initial left hip complaints to present, 
considering both the provisions of 38 
C.F.R. § 3.310 and the tenets of the 
Allen case, supra.  The examiner(s) 
should provide the opinions in writing 
with detailed annotations to the 
pertinent evidence of record.  

3.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for disability including degenerative 
arthritis of the left hip with hip 
replacement as secondary to service-
connected lumbar disc disease, based on 
all the evidence of record and 38 C.F.R. 
§ 3.310 and Allen.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
The veteran need take no further action until he is further 
informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


